Citation Nr: 0516644	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1972 to February 
1974.

This appeal is from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran failed to appear for a hearing before an RO 
hearing officer on July 29, 2003.

The Board of Veterans' Appeals (Board) remanded the case in 
May 2004.  The appeal is again before the Board.


FINDING OF FACT

Current lumbar myositis is not the residual of an injury 
sustained in service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a low back disability 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The pertinent evidence of record comprises service medical 
records, A January 2002 VA outpatient record, the veteran's 
September 2002 application for VA disability compensation, 
and the report of a January 2004 VA orthopedic examination.

The service medical records include an October 1972 report of 
physical examination on entrance into service that is 
negative for any low back complaints or diagnosis.  A January 
1974 service outpatient report noted the veteran's complaint 
of continuing, sharp low back pain when bending about a month 
after sustaining a back injury and being on light duty for a 
month.  An x ray study and the clinical examination were 
negative.  The report of the February 1974 separation 
examination showed no complaint or finding of a low back 
problem.

VA outpatient records from November 1999 to February 2002 
show a complaint of low back pain in his kidney area two 
months after kidney surgery.  No resolution was recorded.  In 
January 2002, he sought VA treatment for constant low back 
pain increased by activity and decreased by resting.  He 
reported the pain as of one-week duration, but he also 
reported a history of chronic back pain.  The impression was 
rule out muscle spasm.  Findings from x ray studies of the 
lumbosacral spine were compatible with paravertebral muscle 
spasm without pathology of the vertebral bodies.

The veteran filed a VA disability claim form in September 
2002 reporting onset of back pain with the injury in service.  
He reported treatment at two VA medical facilities in New 
York, but he did not report the dates of that treatment.

VA examined the veteran in January 2004.  The orthopedic 
examiner read the claims file, referencing the material noted 
above in the report, and took a clinical history from the 
veteran.  Examination revealed limitation of motion of the 
thoracolumbar spine and tenderness of the lumbar 
paravertebral muscles resulting in a diagnosis of lumbar 
myositis.  After reviewing the veteran's available medical 
records The examiner opined that it was unlikely that the 
current findings began in service or were related to the 
injury in service.

The veteran asserts continuity of symptomatology, but the 
only evidence of it is his allegation first appearing in the 
record with his 2002 claim.  There are multiple factors that 
render his testimony not credible.  First, he reported VA 
medical treatment, omitting the date of treatment, although 
he provided other dates in adjacent squares in the same form, 
compelling the conclusion he did not overlook the necessity 
to provide those dates.  He did not respond to multiple 
requests for the dates of VA treatment prior to January 2002.  
He has not explained the 25-year hiatus in the medical 
records between the separation examination and his first 
documented complaint of low back pain in 1999.  Given that 
his claim post-dated the first account of back pain, and he 
has offered no explanation why he went 25 years without a 
documented medical visit, his assertion of continuity of is 
not credible.

There is no evidence of chronicity in service.  The negative 
separation examination is affirmative evidence of 
discontinuity of symptomatology between the condition noted 
in service and the condition diagnosed on VA examination in 
January 2004.  The 25-year hiatus in the medical record is 
further evidence of discontinuity of symptomatology between 
the condition noted in service and the current condition.  In 
the absence of credible evidence of continuity of 
symptomatology, the preponderance of the evidence is against 
finding the veteran incurred or aggravated his current lumbar 
myositis in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

VA first notified the veteran of the information and evidence 
necessary to substantiate his claim by letter of September 
2002, prior to initial adjudication of his claim.  The letter 
advised the veteran of his rights to VA assistance with his 
claim and of his and VA's respective obligations to produce 
information and evidence.  The letter complied with every 
element of the notice mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  The Board mailed a copy 
of its May 2004 remand to the veteran, which make explicit 
note of the need to obtain post-service VA medical records of 
treatment of his back.  VA wrote to him again in May 2004, 
pursuant to the remand, requesting that he provide the dates 
of VA treatment after service.  In August 2004, VA wrote to 
him again, advising him that he had not responded to the May 
2004 letter.  The veteran has never responded to any VA 
communication aimed at assisting him, contrary to his 
obligation to cooperate with VA's effort to assist him.  
38 C.F.R. § 3.159(c)(1)(i), (2)(i) (2004).  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board's remand noted that VA records are constructively 
before agency claims adjudicators once an adjudicator is on 
notice of the existence of the VA records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  However, the facts in 
this case are distinguishable from those in Bell, in which 
the appellant identified VA documents an alleged that VA had 
or ought to have had them such that they must be construed as 
before the Board on appellate review.  In this case, the 
veteran has withheld the information necessary to determine 
if putative treatment records exist.  Although the Board's 
remand construed the veteran's application for disability 
compensation as having reported treatment VA shortly after 
separation from service, closer scrutiny of the form shows he 
did not.  He merely omitted the dates of treatment, leaving a 
nearly 30-year period during which the treatment could have 
happened, if it ever happened at all.  This is beyond the 
scope of the constructive possession rule in Bell, 2 Vet. 
App. 611.  It is within the claimant's obligation to 
cooperate rule of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(1)(i), (2)(i) (2004).  VA has discharged 
its duty to obtain evidence in this case.

VA has discharged its duty to examiner the veteran and to 
obtain a medical opinion.  38 C.F.R. § 3.159(c)(4) (2004).  
Arguably, the veteran's failure to cooperate in identifying 
VA records made moot VA's obligation to notify the veteran of 
a failure to obtain evidence, or the August 2004 letter 
discharged that obligation.  38 C.F.R. § 3.159(e) (2004).


ORDER

Service connection for residuals of a low back injury is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


